Title: Thomas Jefferson to John Barnes, 17 May 1817
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
             
May 17. 17. Monticello
          
          Yours of the 12th is received and I am happy to find that the General’s distresses have been so happily relieved. I am in hopes the regular course of commerce now will enable us to prevent any such recurrence of want to him. I am equally gratified by the prospect of seeing you here once more: and as I pass much of the temperate seasons at Poplar Forest, to prevent the danger of my losing the satisfaction of your visit, I will state to you my expected movements. I shall set out for that place about the 20th of June and be back about the 10th of July; set out again for Poplar Forest about Aug 10. and not return till the last of Sep. should any change in these movements occur, I will take care to advise you, and shall continue to expect you at your convenience. I should be glad mr Millegan could be informed of these epochs that he might push mr Tracy’s work while I am here; and in the mean time send me the books he was to bind for me. indeed if you should come eith in the first interval before stated I should be glad they should come under your care as they are books recieved from Germany, which could not be replaced if lost.
          ever and affectionately yours
          I return the Gen’s & Baring’s letters.
          Th: Jefferson
        